IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-30120
                           Summary Calendar



                           ANTHONY JOHNSON,

                                                  Petitioner-Appellant,

                                    versus

           BURL CAIN, Warden, Louisiana State Penitentiary,

                                                  Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 98-CV-1097-B
                        --------------------
                          December 4, 2001
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Anthony Johnson, Louisiana prisoner # 113118, appeals from the

district    court's   denial   of    his     28   U.S.C.   §   2254   petition

challenging his 1986 murder conviction as time-barred.                   State

prisoners whose judgments became final prior to the April 24, 1996,

enactment date of the Antiterrorism and Effective Death Penalty Act

("AEDPA"), 28 U.S.C. § 2244(d), are afforded a one-year grace

period to file a timely 28 U.S.C. § 2254 petition.             See Flanagan v.

Johnson, 154 F.3d 196, 200 (5th Cir. 1998). Johnson argues that a

claim of actual innocence equitably tolls the AEDPA's limitation


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 01-30120
                                     -2-

period,    however,    and   that   he   has   made    a   showing    of   actual

innocence.    We conclude that Johnson is not entitled to equitable

tolling.

      Johnson's two state habeas applications were denied in 1991

and 1992.    He avers that he did not obtain copies of the district

attorney's files showing that the prosecutor withheld exculpatory

information until 1994.         However, Johnson did not file his 28

U.S.C. § 2254 petition until March 24, 1998, four years after

receiving this information and eleven months after the AEDPA's

grace period lapsed.      "Equitable tolling should only be applied if

the applicant diligently pursues § 2254 relief."                     Melancon v.

Kaylo, 259 F.3d 401, 408 (5th Cir. 2001); see Scott v. Johnson, 227

F.3d 260, 262 (5th Cir. 2000).           We conclude that Johnson did not

diligently pursue relief under 28 U.S.C. § 2254, and he is not

entitled to equitable tolling.

      Johnson argues that for the AEDPA's tolling purposes his

petition "relates back" to an earlier petition filed in 1987, which

was dismissed without prejudice, and that failure to review his

petition would violate the Suspension Clause.                  These issues were

not   included    in    this   court's     grant      of   a    certificate   of

appealability, and we do not consider them.

      AFFIRMED.